COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                           MANDATE
THE STATE OF TEXAS

       To the 316th District Court of Hutchinson County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on May 12, 2017, the
cause upon appeal to revise or reverse your judgment between

        In the Matter of the Marriage of Julie Maree Stegall and Kerry Dean Stegall
                             and In the Interest of T.J.S., a Child

                Case Number: 07-15-00392-CV Trial Court Number: 41,095

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated May 12, 2017, it is ordered, adjudged and
decreed that the judgment of the trial court is reversed as to the property-division portion of the
judgment and that portion is remanded for a new trial.

       It is further ordered that in all other respects, the judgment is affirmed.

       It is further ordered that appellate costs are taxed against the party incurring the same.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on August 3, 2017.


                                                              Vivian Long
                                                              VIVIAN LONG, CLERK